Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Election of Species
For examination purposes, Applicant is required to elect ONE species from each of the following numbered groups of species: 
One solid support (e.g. silica-coated magnetic bead); 
One salt with one concentration for the first binding buffer (e.g. guanidine salt at 4M); and
One salt with one concentration for the second binding buffer (e.g. guanidine salt at 6M).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic. 
The species are directed to related salts and related solid supports.  However, the very large genus of salts in combination with large genus of solid supports yields a materially different design, mode of operation, function, or effect.  For example, ionic MgCl2 salt yields completely different effect from chaotropic guanidine salt.  In addition, the use of various solid supports with salts yields a materially different design, mode of operation, function, or effect (e.g. a needle versus silica coated magnetic beads).  In 
There is also a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
-- the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.
In particular, the very large genus of salts and large genus of solid supports yields such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON A PRIEST/Primary Examiner, Art Unit 1637